Title: From Thomas Jefferson to Gideon Granger, 25 April 1806
From: Jefferson, Thomas
To: Granger, Gideon


                        
                            Th:J. to mr  Granger.
                            Apr. 25. 06.
                        
                        According to Lafon’s map, which is the most minute & probably the most correct, of the Environs of N.
                            Orleans, it may seem doubtful whether it is best to cross the Pearl river at the Spanish road & come down on the West
                            side to the Rigolet at Stikinoula, or to take off from that road on the East side of the river where it is intersected by
                            one of the Indian paths travd by Lafon, & come down to Bois-doré, or to Pearl river some distance above it’s mouth. if the way
                            on the West side is practicable, it has the advantage of shortening the navigation very much. but these circumstances can
                            be estimated only by persons on the spot. friendly salutations.
                    